FILED
                                                                      JUNE 11, 2019
                                                             In the Office of the Clerk of Court
                                                            WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

IN THE MATTER OF THE PARENTAL               )
RIGHTS TO A.L.O.                            )        No. 35866-6-III
                                            )        (consolidated with
                                            )        No. 35885-2-III)
                                            )
IN THE MATTER OF THE PARENTAL               )        UNPUBLISHED OPINION
RIGHTS TO A.M.O.                            )

      FEARING, J. — Cindy O’Casey appeals the trial court’s termination of her parental

rights to her two children. We affirm.

                                         FACTS

      Cindy O’Casey bore two children, Jared and Joyce. The elder child, Joyce, was

born January 18, 2007. Jared was born a year later on March 18, 2008. The children’s

biological father is Strom O’Casey. All names are pseudonyms.

      The Department of Social and Health Services (DSHS) removed Joyce and Jared

from the care of Cindy and Strom O’Casey in December 2015 and placed the children in

shelter care following allegations of methamphetamine use, domestic violence, and

homelessness. Before the removal, Joyce and Jared had resided with a paternal aunt for

two weeks, and DSHS had concerns about the aunt’s care. Immediately before the

children’s removal, Cindy O’Casey obtained a protection order to prevent Strom from
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


contacting her or the children. Jared and Joyce were current on medical and dental care

when DSHS removed the two from their parents.

      After removal of the children in December 2015, DSHS social worker Dawn

Schichtel spoke with Cindy O’Casey and recommended urinalysis and a parenting

assessment. Throughout December 2015 and January 2016, O’Casey provided five urine

samples. Four samples tested clean except for prescription medications. One sample

tested positive for opiates inconsistent with prescribed medications. O’Casey failed to

provide any urinalyses from the end of January 2016 through May 2016.

      Cindy O’Casey completed a parenting assessment with Ashley Suter in January

2016. Suter recommended family therapy, visitation, and individual therapy for O’Casey

with a trauma-focused therapist, and a domestic violence victim program to teach

O’Casey boundaries to protect herself and her children.

      On February 11, 2016, the trial court found the children dependent. The initial

disposition order and later review orders required Cindy O’Casey to submit for sixty days

of urinalyses and blood testing, undergo a chemical dependency evaluation, undergo a

parenting assessment, engage in family therapy, undergo individual counseling, and

submit to domestic violence prevention services. Presumably the earlier parenting

assessment sufficed for the order. The disposition orders also demanded that O’Casey

comply with all evaluator recommendations.



                                            2
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


       Cindy O’Casey attended one individual counseling session with Lacey Hurley in

April 2016. Hurley discharged O’Casey from services when O’Casey failed to attend her

next scheduled appointment. Between March and April 2016, O’Casey engaged in three

sessions of family therapy with the children. On May 11, 2016, therapist Renee Brecht

suspended family therapy because of O’Casey’s absence from three sessions and a report

of O’Casey’s use of illicit drugs. Brecht concluded that the brief therapy rendered no

progress. During the three appointments that O’Casey missed, Brecht noticed the

children were anxious and concerned. The two children refused to end the session and

return to their placements in case O’Casey arrived late. According to Brecht,

inconsistency exhibited by a parent decreases a child’s trust in the parent.

       Cindy O’Casey participated in four supervised visits with Jared and Joyce in

September and October 2016. O’Casey missed other appointments or appeared late to

appointments. The visitation supervisor briefly discharged O’Casey from visitation

services because of O’Casey’s sporadic attendance. By December 2016, O’Casey had

not visited the children since the October 2016 visits.

       On December 13, 2016, DSHS filed a petition to terminate Cindy O’Casey’s

parental rights.

       After DSHS spoke with Joyce and Jared about adoption, Joyce developed

behavioral problems resulting from posttraumatic stress disorder. She has experienced

psychotic symptoms such as auditory, visual, and olfactory hallucinations, blackouts, and

                                             3
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


has visits to a place she called “Mars.” Report of Proceedings (RP) at 261. Her

traumatic stress disorder led to a hospitalization in May 2017.

       Jared suffers from anxiety. He experiences cognitive distortion, during which he

believes he is a “bad kid” and supposes the trauma he has suffered is his fault. RP at 366.

       In February 2017, Cindy O’Casey participated in two family therapy sessions with

therapist Mary Anne Sacco. Sacco opined that, in order for O’Casey to benefit from

family therapy, O’Casey needed to first address her drug addiction.

       Cindy O’Casey visited with the children on seventeen occasions from January

through March 2017. O’Casey completed a chemical dependency assessment in May

2017 and was referred to American Behavioral Health Systems for inpatient treatment.

O’Casey entered inpatient treatment on May 22, 2017. On May 25, 2017, O’Casey left

drug treatment to enter a mental health facility because she had threatened harm to

herself. O’Casey never returned to inpatient treatment and did not engage in any other

chemical dependency treatment.

       In June 2017, Cindy O’Casey met with mental health therapist Amber Thomas for

an evaluation. O’Casey did not complete the evaluation. She left the evaluation early

and did not return to Thomas’ office. Thomas preliminarily diagnosed O’Casey with

depression and posttraumatic stress disorder. Thomas likely would have recommended

weekly individual therapy for O’Casey. O’Casey attended a domestic violence victim’s

program in Oak Harbor during the summer months of 2017. In September 2017, she

                                             4
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


participated in an intake appointment at the YWCA for domestic violence prevention

services.

       After May 2016, Cindy O’Casey completed only one urinalysis on August 11,

2017. O’Casey tested negative for all substances. O’Casey missed numerous urine

submissions throughout the dependency.

       From July 2017 through October 2017, Cindy O’Casey participated in family

therapy with Ashley Suter, the therapist with whom O’Casey completed a parenting

assessment. In October, Suter discharged O’Casey for Suter’s own medical reasons.

Family therapist Emily Steele assumed therapy responsibilities. O’Casey and the

children participated in four family therapy sessions with Steele until the parental

termination trial in November 2017.

       Throughout the dependency, the trial court conducted five review hearings. At

each hearing, the dependency court found that O’Casey had made no progress toward

remedying her parental deficiencies. At the time of trial, Joyce and Jared resided together

in a foster home, their fifth foster home and sixth placement.

                                      PROCEDURE

       Strom O’Casey stipulated to the termination of his parental rights to Jared and

Joyce. A trial occurred in late November and early December 2017 on the petition to

terminate Cindy O’Casey’s parental rights.



                                             5
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


       During trial, DSHS social worker Dawn Schichtel testified to her assignment on

the case from December 2015 through February 2017. Schichtel averred that, during the

time she supervised the dependency of Joyce and Jared, she reviewed allegations of

domestic violence between Cindy and Strom O’Casey. On one occasion, Strom sent

Cindy, in the middle of the night, to free a friend of his from jail. When Cindy returned,

Strom accused Cindy of dallying and attempted to light her on fire by dousing gasoline

over the truck, in which she sat, and rolling a propane tank underneath the truck. On

another occasion, Strom rammed his car, in which the two children then rode, into a car

occupied by Cindy and Strom’s brother. Cindy suffered cracked ribs, a punctured lung, a

broken nose, and lacerations that required stitches as a result of the ramming.

       During trial testimony, Dawn Schichtel acknowledged that Jared and Joyce had

bonded with their mother and that Cindy O’Casey loved her children. Jared and Joyce

were happy when seeing their mother. Visitation reports noted excellent parenting skills

by O’Casey. Jared and Joyce were well-behaved and well-adjusted kids. Nevertheless,

Schichtel opined that O’Casey progressed none in correcting her parental deficiencies.

       Social worker Dawn Schichtel testified that, in December 2015, Cindy O’Casey

reported a romantic relationship between her and Strom’s brother. O’Casey also reported

using methamphetamine.

       DSHS social worker Lisa Emory assumed duties over Jared and Joyce O’Casey’s

dependency case in February 2017 and continued that role through the termination trial.

                                             6
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


Emory echoed that Joyce and Jared had bonded with and loved their parents and that the

parents returned the love. Nevertheless, Emory criticized Cindy O’Casey for failing to

meet the children’s physical, educational, and mental needs.

      Lisa Emory declared that, although Cindy O’Casey attended some outpatient

chemical dependency treatment, she completed no chemical dependency treatment.

According to Emory, O’Casey traveled to Oak Harbor during the summer months of

2017 so that she could receive services in a domestic violence shelter. O’Casey

requested a urinalysis during the months of June and July so she could prove sobriety, but

Emory did not arrange the testing until August.

      Lisa Emory testified to her opinion that Cindy O’Casey could not, in the near

future, safely parent Jared and Joyce because two years had elapsed, during which

O’Casey had not rectified her parental deficiencies. Emory concluded that termination of

O’Casey’s parental rights served the children’s best interests. The two children needed

permanency.

      Family therapist Renee Brecht testified at trial that she could not help Cindy

O’Casey resolve parental deficiencies because of O’Casey’s sporadic attendance at

therapy. Brecht recommended termination of O’Casey’s parental rights so the children

could obtain permanency.

      Emily Steele, the third family therapist, testified that, on the day before trial, Joyce

asked Cindy O’Casey to sign open adoption paperwork. O’Casey declined. According

                                             7
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


to Steele, O’Casey needed significant time to complete services such that reunification

could not occur in the near future.

       One of the children’s’ counselors, Taylor Kennedy, testified that Jared worries

about his mother’s well-being. Also, according to Kennedy, Jared does not expect his

mother to improve and he wishes permanent placement.

       During her testimony, Cindy O’Casey confirmed that her longest period of

sobriety since 2014 was seventy-seven days beginning in May 2017, when she entered

inpatient treatment. O’Casey had future appointments with chemical dependency

treatment providers and often attended Narcotics Anonymous meetings. She had a

sponsor to help maintain sobriety.

       Cindy O’Casey declared, during trial, that she maintained no relationship with her

husband, Strom. O’Casey conceded that she lived at Strom’s house with Strom’s mother,

but O’Casey insisted that Strom did not currently reside at the abode. Lisa Emory

testified to seeing Strom and Cindy in the same vehicle the day previously. Dawn

Schichtel also averred that she saw the two together at Walmart and another

establishment before the trial.

       Cindy O’Casey requested the trial court give her more time:

              I think if I had three months I could have everything. I already
       proven [sic] that I have and can get housing, I’m trying to do everything, I
       keep trying to do everything but I mean I’m not going to give up regardless.
       So I have all my appointments set. I’m not the best at showing up but I
       guarantee this time it’s going to happen.

                                            8
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


RP at 408. When asked how she will rectify her parental deficiencies in three months

when she could not accomplish this goal in two years, O’Casey replied that she now

controlled her addiction.

       Cindy O’Casey testified that anxiety had earlier prevented her from attending

treatment appointments. O’Casey averred that, since May 2017, a physician had treated

her anxiety. The treatment included medication for anxiety and depression. According

to O’Casey, she attended more appointments and focused better with the medication.

O’Casey, however, admitted that the anxiety “get[s] the better of me still.” RP at 410.

       At the conclusion of trial, the trial court terminated Cindy O’Casey’s parental

rights to Jared and Joyce. In an oral ruling, the court stated:

              Here the parental deficiencies concerned and were found by the
       Court to be chemical dependency, domestic violence. . . . The mother’s
       pattern of exposing her children to domestic violence constitutes another
       aspect of her parental deficiency.

RP at 459-60. The court remarked:

               Although I think she wants to improve herself, I just don’t find that
       it’s been rebutted by the evidence and, therefore, that presumption stands.
       That presumption was never overcome nor rebutted.

RP at 462. The termination court added:

               . . . [P]arental termination is appropriate; however, there’s a twist to
       this ruling. I did some research because when I look at the issue of would it
       be in the children’s best interest to terminate the parental relationship,
       entirely sever it, the Court has some concerns. I think everyone, even the
       CASA testified that in the best interest of the children would probably be a
       situation of open adoption . . . .

                                              9
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


              [T]his Court does find an open adoption would be in the best
       interests of the children[.] . . . [T]his Court also holds that there’s a
       substantive due-process right to pursue a voluntary relinquishment of
       parental rights as an alternative.

RP at 464-65.

       The trial court afforded Cindy O’Casey thirty days to relinquish her parental rights

and enter an open adoption agreement. O’Casey declined.

       The trial court subsequently issued a written order terminating O’Casey’s parental

rights to Joyce and Jared. With the order, the trial court entered findings of fact that read

in part:

                                             V.

              Services court-ordered under RCW 13.34.130 have been expressly
       and understandably offered or provided and all necessary services,
       reasonably available, capable of correcting parental deficiencies within the
       foreseeable future have been offered or provided including: chemical
       dependency assessment and treatment, random urinalysis testing, domestic
       violence prevention services, individual counseling and family therapy.
       [sic] To correct her parental deficiencies of untreated chemical dependency,
       untreated mental health issues, continued relationships with domestic
       violence perpetrators who put the mother’s and children’s health, safety and
       welfare in danger, and an unstable lifestyle due to the aforementioned
       deficiencies.

                                             VI.

              There is little likelihood that conditions will be remedied so that the
       child can be returned to the parent(s) in the near future. RCW
       13.34.180(1)(e) contains a section indicating that a parents’ failure to
       improve parental deficiencies for a twelve month period creates a rebuttable
       presumption that there would be little likelihood that the conditions would
       be remedied to the point where the children could return to the home in the

                                             10
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


      near future. The mother was unable to correct her parental deficiencies in
      roughly 660 days, and although the Court believes that Ms. [O’Casey]
      wants to improve herself, there has been no evidence provided to rebut the
      presumption in RCW 13.34.180(1)(e). In deciding this factor, the Court
      looked at Ms. [O’Casey’s] visitation, which showed a failure to maintain
      consistent contact which is attributed to, not to a lack of love for her
      children, but to drug addiction and an unstable lifestyle. The missed visits
      showed a destabilizing pattern for the children and a lack of consistency in
      Ms. [O’Casey’s] parenting. The Court also considered Ms. [O’Casey’s]
      failure to complete chemical dependency treatment, having attended
      inpatient for only a few days, and having only seventy-seven consecutive
      days of sobriety, throughout the life of the dependency case. Ms.
      [O’Casey] also failed to engage in mental health counseling or domestic
      violence prevention, which the Court also considered. By considering all
      of this information, the Court determined that Ms. [O’Casey’s] parental
      deficiencies have not been remedied in approximately 600 days and remain
      present to our current date. The Department has offered and provided all
      services available to correct the mother’s parental deficiencies, including
      family therapy, individual counseling, a list of providers for chemical
      dependency treatment, and contact information for domestic violence
      prevention services. The Department also provided the mother with
      community resources available to provide housing resources.

                                          VII.

              The Court finds Ms. [O’Casey] is currently unfit to parent the
      children, based on the abovementioned findings and the finding, by clear,
      cogent and convincing evidence, that Ms.[O’Casey’s] parental deficiencies
      are currently present and there has been no evidence provided that those
      parental deficiencies have been remedied or will be remedied in the near
      future. Additionally, Ms. [O’Casey] is currently residing in the home
      owned by Mr. [Strom O’Casey], whom both Ms. [O’Casey] and the
      children have named as a perpetrator of domestic violence against Ms.
      [O’Casey].




                                           11
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


                                           VIII.

               Continuation of the parent-child relationship clearly diminishes the
       child’s prospects for early integration into a permanent and stable home.
       The current legal status of Ms. [O’Casey] and [Jared and Joyce O’Casey]
       does diminish the children’s prospects for early integration into a stable and
       permanent home. There is no doubt that the children love Ms. [O’Casey]
       and that Ms. [O’Casey] loves the children, but the Court concludes that
       there is no evidence to show that Ms. [O’Casey] can remedy parental
       deficiencies in any reasonable period of time in the future, and the children
       are being harmed by the continuation of the dependency and the
       continuation of the parent-child relationship.

Clerk’s Papers at 119-21.

                                 LAW AND ANALYSIS

                            Domestic Violence Victim Status

       Cindy O’Casey assigns error to three predicates on which the trial court terminated

her parental rights. First, the termination court erroneously deemed her status as a

domestic violence victim to be a parental deficiency. Second, the evidence did not

support a finding that she could not remedy her deficiencies in the near future. Third, the

evidence did not support a finding that termination of her parental rights furthered Jared

and Joyce’s best interests. We disagree with all assignments of error.

       On review, we afford the trial court’s decision great deference and uphold its

findings of fact when supported by substantial evidence. In re Dependency of K.S.C.,

137 Wn.2d 918, 925, 976 P.2d 113 (1999). Substantial evidence is evidence sufficient to

convince a fair-minded, rational person of the truth of the declared premise. World Wide


                                            12
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


Video v. City of Tukwila, 117 Wn.2d 382, 387, 816 P.2d 18 (1991). In the context of a

termination proceeding, the evidence must be substantial enough to allow the court to

conclude the allegations are highly probable. In re Dependency of A.V.D., 62 Wn. App.

562, 568, 815 P.2d 277 (1991). The reviewing court may not weigh the evidence or

decide witness credibility. In re Dependency of A.V.D., 62 Wn. App. at 568.

Unchallenged findings are verities on appeal. In re Welfare of A.W., 182 Wn.2d 689,

711, 344 P.3d 1186 (2015).

       Parents possess a fundamental liberty interest in the custody and care of their

children. In re Dependency of K.D.S., 176 Wn.2d 644, 652, 294 P.3d 695 (2013). The

State may infringe on this right only when the parent endangers the child’s physical or

emotional welfare. In re Welfare of C.S., 168 Wn.2d 51, 54, 225 P.3d 953 (2010).

       In order to terminate a parent-child relationship, the State must satisfy a three-step

test. First, the State must prove the following statutory elements:

               (a) That the child has been found to be a dependent child;
               (b) That the court has entered a dispositional order pursuant to RCW
       13.34.130;
               (c) That the child has been removed or will, at the time of the
       hearing, have been removed from the custody of the parent for a period of
       at least six months pursuant to a finding of dependency;
               (d) That the services ordered under RCW 13.34.136 have been
       expressly and understandably offered or provided and all necessary
       services, reasonably available, capable of correcting the parental
       deficiencies within the foreseeable future have been expressly and
       understandably offered or provided;
               (e) That there is little likelihood that conditions will be remedied so
       that the child can be returned to the parent in the near future. . . .; and

                                             13
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


             (f) That continuation of the parent child relationship clearly
       diminishes the child’s prospects for early integration into a stable and
       permanent home.

RCW 13.34.180(1). The State must prove these six statutory elements by clear, cogent,

and convincing evidence. In re Dependency of K.N.J., 171 Wn.2d 568, 576-77, 257 P.3d

522 (2011). Clear, cogent, and convincing evidence exists when the ultimate fact in issue

is shown by the evidence to be highly probable. In re Dependency of K.R., 128 Wn.2d

129, 141, 904 P.2d 1132 (1995).

       Second, the court must determine, based on a preponderance of the evidence,

whether termination of parental rights serves the best interests of the child.

RCW 13.34.190(1)(b). Third, in addition to the statutory elements articulated under

RCW 13.34.180 and .190, the State must show that the parent is currently unfit. In re

Welfare of A.B., 168 Wn.2d 908, 921, 232 P.3d 1104 (2010). Current parental unfitness

is implicitly established when DSHS proves all six statutory elements. In re Dependency

of K.N.J., 171 Wn.2d at 577.

       Cindy O’Casey first argues that her status as a domestic violence survivor formed

an improper basis for terminating her parental rights. To support this position, O’Casey

relies on In re Dependency of D.L.B., 186 Wn.2d 103, 124, 376 P.3d 1099 (2016).

       In Dependency of D.L.B., the trial court concluded that the mother persistently

maintained relationships with abusers, despite the risks the abusers posed for herself and

her child, D.L.B. The trial court also found that the mother hid and misrepresented

                                             14
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


domestic violence incidents. Her lack of candor prevented her from benefiting from

domestic violence programs.

       On appeal to the Supreme Court, the mother, in Dependency of D.L.B., advanced

the argument that being a victim of domestic violence does not qualify as a parental

deficiency. The Supreme Court reasoned that the trial court’s findings did not equate

domestic violence victimization to a parental deficiency. Instead, the trial court

mentioned domestic violence concerns because of doubt the mother would protect D.L.B.

from violence if she regained custody.

       Cindy O’Casey’s trial court entered similar findings. Assuming the trial court

found that being a victim of domestic violence constituted a parental deficiency, the court

linked the violence to endangering the mother’s and children’s health, safety and welfare

and creating an unstable lifestyle. The court noted that O’Casey resided in her husband’s

residence, and she had failed to complete a domestic violence course. Although O’Casey

denied cohabitating with the husband, witnesses saw the two together.

       Cindy O’Casey highlights that the State failed to show any physical violence

perpetrated by the children’s father on the children. Nevertheless, domestic violence

directly and indirectly harms children. Rodriguez v. Zavala, 188 Wn.2d 586, 598, 398

P.3d 1071 (2017). A child is psychologically harmed or placed in fear by observing

violence against a family member. Rodriguez v. Zavala, 188 Wn.2d at 596. In Rodriguez

v. Zavala, the Supreme Court relied on these observations despite no direct evidence of

                                            15
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


physical violence directed to a child. In this appeal, no evidence shows that Strom struck

his children, but the children witnessed his violence toward Cindy when they rode as

passengers in a car that Strom propelled into Cindy’s car.

       In Dependency of D.L.B., 186 Wn.2d 103 (2016), the Supreme Court noted that

domestic violence constituted only part of the reason the trial court determined the

mother unfit to parent the child. The same holds true in Cindy O’Casey’s appeal.

O’Casey’s trial court identified numerous parental deficiencies including chemical

dependency, mental health problems, and an unstable lifestyle. O’Casey failed to rectify

these additional deficiencies.

                                 Rectification of Deficiencies

       Cindy O’Casey next argues that she could have remedied her parental deficiencies

in the near future given her participation in services before the termination trial, the

recent removal of the barrier of anxiety, and the bond between her and her children.

       Termination of parental rights requires evidence showing “little likelihood that

conditions will be remedied so that the child can be returned to the parent in the near

future.” RCW 13.34.180(1)(e). A parent’s failure to substantially improve parental

deficiencies within twelve months following entry of the dispositional order triggers a

rebuttable presumption that the State fulfills this fifth statutory element. RCW

13.34.180(1)(e). When a parent has been unable or unwilling to rehabilitate over a

reasonable period of dependency, a court is justified in finding that the parent will not

                                              16
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


remedy deficiencies within the near future. In re Welfare of T.B., 150 Wn. App. 599,

608-09, 209 P.3d 497 (2009).

       What constitutes the “near future” depends on the age of the child and the

circumstances of the child’s placement. In re Welfare of C.B., 134 Wn. App. 942, 954,

143 P.3d 846 (2006). For a younger child, a shorter period constitutes the near future

more than it does for an older child. In re Welfare of Hall, 99 Wn.2d 842, 851, 664 P.2d

1245 (1983).

       Cindy O’Casey’s trial court employed the rebuttable presumption and then found

that O’Casey had failed to correct her parental deficiencies during 660 days. O’Casey

disputes this finding by noting that she participated in numerous services throughout the

dependency. Haphazard participation in services, however, does not correct parental

deficiencies.

       Cindy O’Casey further argues that anxiety created a barrier to her completion of

services and anxiety medications taken since May 2017 lifted the barrier.

Notwithstanding, O’Casey admitted that the anxiety disables her even with medication.

According to Emily Steele, a family therapist, reunification would take “a lot of time”

even if O’Casey engaged in additional services. RP at 276.

       One year has been held outside the near future for a six year old. In re

Dependency of T.R., 108 Wn. App. 149, 164-65, 29 P.3d 1275 (2001). Because Joyce

and Jared were nine and ten years old at the time of the termination trial, Cindy O’Casey

                                            17
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L.O. & A.M.O


argues the foreseeable future would be longer. Nevertheless, the court must consider the

entirety of a child’s circumstances, not just age, in assessing the foreseeable future. Both

children experienced serious stress and cognitive disorders. Treatment providers testified

the children grew weary of waiting for their mother to correct her deficiencies and that

the children needed permanence. Given these facts and opinions, substantial evidence

supported the trial court’s conclusion that O’Casey’s parental deficiencies could not be

remedied within the foreseeable future.

                                  Best Interest of Children

       Finally, Cindy O’Casey argues insufficient evidence supports the conclusion that

the termination of her parental rights furthered the children’s best interests.

       Whether a termination serves the best interests of a child depends on the facts of

each case. In re Dependency of A.M., 106 Wn. App. 123, 131, 22 P.3d 828 (2001). The

State must prove that termination of parental rights is in the best interests of a child by a

preponderance of the evidence. In re Welfare of A.B., 168 Wn.2d at 912 (2010). In

proceedings to terminate parental rights, we give particular deference to the trial court’s

advantage derived from having the witnesses before it when addressing this element. In

re Dependency of A.M., 106 Wn. App. at 131.

       Cindy O’Casey highlights that several witnesses testified she exhibits good

parenting skills, and she underscores testimony that the children wanted to maintain



                                              18
No. 35866-6-III cons. w/35885-2-III
In re Parental Rights to A.L. 0. & A.M 0


contact with O'Casey. In addition, O'Casey emphasizes the court's comments that some

continued contact with the children would better the children's interests.

       We conclude that sufficient evidence supported the finding that termination of

parental rights served the children's best interests. Multiple service providers opined that

the children's best interests were served by terminating parental rights so the children

could obtain permanency. While the children might have initially feared never seeing

their parents again, by the end of the dependency, the children had tired of waiting and

requested that Cindy O'Casey relinquish her parental rights. The statement of the trial

court, about maintaining some contact between mother and children, related to how to

sever rights, not whether the court should sever rights.

                                      CONCLUSION

       We affirm the trial court's termination of Cindy O'Casey's parental rights.
                                                                                               I
                                                                                               '
      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                              Fearing, J.
WE CONCUR:




Lawrence-Berrey, C.J.

                                             19